FILED
                            NOT FOR PUBLICATION                             APR 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL LOUIS BEATTIE,                           No. 15-55034

               Plaintiff - Appellant,            D.C. No. 3:14-cv-01448-H-JMA

 v.
                                                 MEMORANDUM*
J. ROMERO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Michael Louis Beattie, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and

Eighth Amendment claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s grant of summary judgment for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th

Cir. 2015). We affirm.

      The district court properly granted summary judgment because, even

accepting Beattie’s contention that he delivered the required form to a prison

officer on January 15, 2014 to be mailed, Beattie failed to exhaust his

administrative remedies, and he did not show that administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 84, 90-91

(2006) (holding that “proper exhaustion” is mandatory and “demands compliance

with an agency’s deadlines and other critical procedural rules”); Sapp v. Kimbrell,

623 F.3d 813, 823-24, 826-27 (9th Cir. 2010) (describing limited circumstances

where exhaustion might be excused).

      Beattie’s requests, set forth in his opening and reply briefs, are denied.

      AFFIRMED.




                                          2                                        15-55034